Citation Nr: 0619741	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-30 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005) for intestinal 
ischemia, status post small bowel resection, claimed to have 
resulted from treatment at a Department of Veterans Affairs 
medical center (VAMC) in Gainesville, Florida, in 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from December 1954 to 
November 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the VA Regional Office 
(RO) in Atlanta, Georgia.  

It is noted that, during the course of this appeal, the 
veteran's wife was recognized by the VA as a Spouse-Payee.  
She has been involved with other claims but has not been 
active in this appeal.  Matters concerning this appeal have 
been sent to the veteran as the appellant.  Accordingly, at 
this stage in the appeal, the Board has listed the veteran as 
the appellant on the title page.  If the spouse takes a more 
active part of the appeal while the course is in remand 
status, care should be taken to keep her informed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a compensation claim under the provisions 
of 38 U.S.C.A. § 1151 for intestinal ischemia, status post 
bowel resection, claimed as caused by VA treatment.  The 
treatment at issue in this case was furnished in October 1996 
when the veteran underwent coronary artery bypass surgery.

In his December 2000 initial claim, the veteran indicated 
that he experienced residuals of a staph infection incurred 
at the VAMC in Gainesville and required additional surgeries 
due to a surgical error when a staple gun was discharged into 
his intestines and caused intestinal ischemia and intestinal 
gangrene.  However, in his October 2003 substantive appeal, 
the veteran maintained that plaque dislodged during his 
bypass surgery, subsequently lodged in the small bowel, and 
caused infection.  He said ischemia was defined as anemia due 
to mechanical obstruction (mainly arterial narrowing) of the 
blood supply.  The veteran stated that his wife was told that 
his bowel obstruction surgery was due to plaque obstructing 
the bowel.  He said he required constant medical treatment 
for the residual infection.

The record reflects that on October 1, 1996, the veteran 
underwent coronary artery bypass surgery and aneurysmorrhaphy 
(although the VA hospital discharge summary states that a 
coronary artery bypass graft was performed on September 30, 
1996).  He developed abdominal distention, clinical 
deterioration and an elevated white cell count, with evidence 
of pneumobilia, and an ischemic small bowel with pneumatosis 
and intestinalis.  On October 8, 1996, the veteran underwent 
an exploratory laporotomy, small bowel resection, and 
creation of a jejunostomy and mucous fistula.  According to a 
pathology report of the small bowel excision, the diagnosis 
was changes consistent with ischemic enteritis, with fibrin 
thrombi in multiple submuscosal venules.  

On January 7, 1997, the veteran underwent an ileostomy 
takedown.  A January 24, 1997 VA hospital record indicates 
that the veteran was admitted with diagnoses of coronary 
artery disease status post coronary artery bypass graft 
complicated by bowel ischemia and infarction. 

According to a July 2000 private medical record, the veteran 
was hospitalized for treatment of a urinary tract infection 
and dehydration.  It was noted that his past medical history 
was complicated by an old stroke, bypass surgery, and then 
abdominal surgery for gangrene.  It was noted that his mental 
status declined thereafter, that was attributed to dementia.

An August 2000 VA outpatient record reflects the veteran's 
earlier hospitalization for urosepsis and that results of 
urine analysis showed evidence of persistent infection.

The veteran is currently totally disabled due to organic 
mental syndrome with dementia and depression, coronary artery 
disease, and chronic renal failure, and resides in a nursing 
home.

In essence, the veteran asserts that as a result of the 
October 1996 VA medical treatment, he sustained additional 
disability claimed as intestinal ischemia, status  bowel 
resection, and/or staph infection, that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.  In the 
alternative, the veteran appears to assert that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider as he evidently believes that 
the doctor who performed his heart bypass surgery allowed 
plaque to dislodge, or misused a staple gun, and caused the 
bowel obstruction that necessitated his surgical resection.

In pertinent part, 38 U.S.C.A. § 1151 provides for 
compensation for qualifying additional disability in the same 
manner as if such additional disability were service-
connected.  A qualifying additional disability is one in 
which the disability was not the result of the veteran's 
willful misconduct; and, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran; and, the proximate cause of the 
disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination or was the result of an 
event not reasonably foreseeable.  Id.

After the issuance of the statement of the case (SOC) in 
September 2003, the VA regulations, governing the 
adjudication of claims for benefits under 38 U.S.C.A. 
§ 1151(a) were amended, effective September 2, 2004.  See 69 
Fed. Reg. 46,426 (Aug. 3, 2004) (now codified at 38 C.F.R. 
§ 3.361 (2005)).  The new regulation that is now in effect 
implements the current provisions of 38 U.S.C.A. § 1151.  The 
regulations have no retroactive effect and, in any event, 
merely implement existing law.  See VAOPGCPREC 7-2003; 69 
Fed. Reg. 25,179 (2004).  

As the evidence of record does not contain sufficient medical 
evidence to decide the claim, particularly in light of the 
newly applicable regulations, further evidentiary development 
is needed.

It is clear that in August 2002, the RO requested the 
original hospital reports, including all inpatient notes, 
operative reports and laboratory reports from the VAMC in 
Gainesville regarding the veteran's treatment for the period 
from September 1996 to February 1997.  The RO received copies 
of discharge summaries and surgical and laboratory reports, 
but not inpatient notes.  The Board believes that in 
adjudicating this claim it would be helpful to have the 
inpatient notes, including nursing records and doctors' notes 
regarding the veteran's treatment for the period in question.  

In his December 2000 claim and his October 2003 substantive 
appeal, the veteran repeatedly said he was treated for his 
infection at the VA Outpatient Clinic in Tallahassee, 
Florida.  Outpatient records dated through August 2000 from 
the North Florida/South Georgia Veterans Health System are in 
the claims file.  It is unclear if there are additional 
records regarding the veteran's treatment at the VA 
outpatient clinic in Tallahassee and, if so, they should be 
obtained.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In addition, the Board would like to supplement the record 
with a specialized medical opinion (e.g., surgical, 
gastroenterological, infectious disease) to address critical 
questions in this case, including whether there was in fact 
the dislodging of plaque, or a staple gun that dislodged into 
his intestines, during the October 1996 coronary bypass 
surgery and, if so, whether this caused the intestinal 
ischemia and bowel resection or any of the other conditions 
claimed by the veteran to have resulted from the October 1996 
surgery.  It would also be helpful to have an opinion 
regarding the appropriateness of the VA care provided.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for benefits pursuant to 
§ 1151, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
informs him that a disability rating 
and an effective date for the award of 
benefits will be assigned if benefits 
pursuant to § 1151 are awarded, and 
also includes an explanation as to the 
type of evidence that is needed to 
establish both a disability rating and 
an effective date, consistent with the 
holding in Dingess and Hartman, supra.

2.	The RO should obtain all nurses' and 
doctors' notes and other inpatient 
records for the veteran's 
hospitalization at the VAMC in 
Gainesville, Florida, from September 
1996 to January 1997, other than the 
discharge summaries and operative and 
laboratory reports currently in the 
claims file.

3.	The RO should obtain all records 
regarding the veteran's treatment at 
the VA Outpatient Clinic in 
Tallahassee, Florida, for the period 
from September 1996 to the present, if 
not already associated with the claims 
file.

4.	Thereafter, the RO should request that 
appropriate VA medical specialist(s) 
(e.g., cardiothoracic surgeon, 
gastroenterologist, infectious disease 
specialist) review the record for an 
opinion as to whether the surgical 
procedure performed on October 1, 1996 
caused any additional disability 
claimed by the veteran as intestinal 
ischemia, status post bowel resection, 
or residuals of staph infection.  After 
reviewing the treatment and hospital 
records in the veteran's claims file, 
the specialist(s) is(are) requested to 
respond to the following questions: 

a.	Does the veteran have the 
currently claimed disabilities: 
intestinal ischemia, status post 
bowel resection, and/or residuals 
of a staph infection?  Any 
additional disability should be 
identified.

i.	If any additional disability 
is identified, did the 
October 1, 1996 surgical 
treatment cause any of the 
aforementioned (claimed) 
additional disabilities?

ii.	If so, the examiner(s) should 
specify which condition(s) 
was/were not a necessary or 
expected consequence of the 
October 1, 1996 coronary 
artery bypass surgery.

b.	If any such additional disability 
is found, an opinion should be 
provided as to whether it is at 
least as likely as not (i.e., at 
least a 50-50 degree of 
probability) that: intestinal 
ischemia, status post bowel 
resection, and/or residuals of a 
staph infection, was proximately 
caused by carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance on the part of VA, in 
furnishing care during the 
veteran's October 1, 1996 
procedure and subsequent 
hospitalization, or whether such 
an etiology is unlikely (i.e., 
less than a 50-50 degree of 
probability).

NOTE:  The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it

c.	The medical specialist(s)is/are 
requested to address whether the 
type of treatment furnished for 
the veteran's bypass surgery in 
October 1996 was reasonable and 
consistent with the nature and 
extent of the disability shown at 
that time, and to render an 
opinion as to the veteran's 
specific contentions that it was 
as likely as not that medical 
error caused by a misplaced staple 
in his intestine, or dislodged 
plaque, caused the intestinal 
ischemia and bowel resection, or 
whether such a result was unlikely 
(i.e., less than a 50-50 degree of 
probability).

A rationale should be provided 
for all opinions expressed.  The 
veteran's medical records must 
be provided to the examiner(s) 
prior to review and the 
examiner(s) is (are) requested 
to indicate in the examaintioin 
report(s) if the records were 
reviewed.

5.	Thereafter, the RO should readjudicate 
this claim.  If the benefits sought 
remain denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations, to include the new 
38 C.F.R. § 3.361, and the holding in 
Dingess and Hartman, supra, considered 
pertinent to the issue currently on 
appeal since the September 2003 SOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The intimates no legal opinion, legal or factual, as 
to the ultimate disposition of this case.  The veteran need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



